Citation Nr: 1244002	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-15 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for a left knee disability, rated as 10 percent disabling for degenerative arthritic changes and 20 percent disabling for instability prior to July 24, 2009 and 30 percent disabling thereafter.  

(The issues of entitlement to an increased rating for degenerative arthritis of the lumbar spine, entitlement to service connection for sleep apnea, and whether new and material evidence has been received to reopen claims for entitlement to service connection for a right knee disability and bilateral hearing loss are the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in pertinent part, granted a temporary total rating for surgical treatment of the left knee necessitating convalescence from August 3, 2005 to September 30, 2005, with a 20 percent evaluation for instability of the left knee assigned thereafter. 

In August 2006, the Veteran testified before a decision review officer (DRO) at the RO.  The Veteran also testified in June 2009 before one of the undersigned Veterans Law Judges (VLJ) at the RO.  A third hearing, before a different VLJ, was also conducted at the RO in December 2009.  Transcripts of all three hearings are of record. 

When an appellant has a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to a panel after the second Board hearing has been held prior to appellate review.  The Veteran must then be provided the opportunity for an additional hearing before the third VLJ.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011) (interpreting 38 C.F.R. § 20.707  as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision).  
This does not mean that the hearing must be held before every member of the panel at the same time, but rather "only that [the appellant] be afforded the opportunity to be heard...by every panel member who will decide his case." Id.  

In the present case, the Board sent a letter to the Veteran in September 2012  and informed the Veteran that he had the option of having an additional hearing before a third VLJ.  In October 2012, the Veteran's response was received at the Board, indicating that he waived his right to appear at an additional hearing before a third VLJ.  The Board will therefore proceed with the case without remanding for the scheduling of another hearing. 

During the June 2009 hearing, the Veteran testified that he believed his varicose veins were incurred secondary to the service-connected left knee disability.  The  issue of entitlement to service connection for varicose veins, to include as secondary to a service-connected left knee disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that an increased evaluation is warranted for the service-connected left knee disability as it is productive of constant pain, severe instability, and severely restricts his physical activities.  The Veteran also testified in June 2009 and December 2009 that his knee condition had worsened since his last VA examination in September 2008.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Although the Veteran's left knee was examined in March 2010, the examination report does not contain sufficient findings to allow for the Board to rate the disability on appeal.  Specifically, the VA examiner did not provide range of motion measurements for the left knee.  The Board also notes that it has been over four years since the Veteran's knee was properly examined.  Therefore, a VA examination is required to determine the current severity of the Veteran's left knee arthritis and instability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of VA treatment from the Phoenix and/or Tucson VA Medical Centers (VAMCs) for the period beginning January 2010.

2.  Afford the Veteran a VA orthopedic examination to determine the current severity of his service-connected left knee disability.  The claims file should be made available to and reviewed by the examiner, and the examiner should note such review in the report.

a)  All indicated tests and studies should be performed, including range of motion studies in degrees.  

b)  The examiner should determine whether the knee disability is manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves. These determinations should be expressed in terms of the additional range-of-motion loss due to any weakened movement, excess fatigability, pain, flare-ups or incoordination, expressed in degrees, if possible.

c)  The examiner should provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the knee.  The examiner should also determine if the knee locks and if so the frequency of the locking.  

A full rationale must be provided for all stated medical opinions.  

3.  Readjudicate the claim for an increased rating for a left knee disability.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________                       ____________________________
      MILO H. HAWLEY                                       MICHAEL J. SKALTSOUNIS
            Veterans Law Judge                                          Acting Veterans Law Judge
       Board of Veterans' Appeals                                   Board of Veterans' Appeals



__________________________________
M.E. LARKIN
Veterans Law Judge
Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



